Citation Nr: 0404880	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound.


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active service from September 1949 to June 
1952, and from March to November of 1956.  He was awarded the 
Purple Heart Medal for third degree frostbite injuries to his 
feet sustained in Korea in 1951.

The issue of entitlement to service connection for residuals 
of a gunshot wound comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the RO.  

The issue stated on the first page of this decision is the 
only issue perfected for the Board's appellate review.  The 
Board notes that the veteran raised questions relevant to the 
effective dates and percentage ratings assigned to his 
service-connected bilateral frozen feet, but that the RO took 
appropriate actions and that the veteran failed to properly 
place such issues in appellate status:  First, in response to 
the veteran's notice of disagreement relevant to the limited 
grant to 30 percent for bilateral frozen feet and the 
effective date assigned, the RO issued a statement of the 
case in January 2003.  From a review of the evidence 
presently contained in the VA claims file, no substantive 
appeal has been received relevant to those issues.  As 
neither of those issues has been certified for appeal, and 
insofar as there is no indication that the veteran has been 
informed or is otherwise of the belief that such matters are 
in appellate status, this determination as to the lack of 
Board jurisdiction is not prejudicial to the veteran.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  Second, the RO denied error in its 
March 2003 decision; the veteran did not appeal.  

The Board further notes that although the veteran expressed 
disagreement with the RO's deferred adjudication of his post-
traumatic stress disorder claim, the RO granted service 
connection for that disability in a March 2003 rating 
decision.  That rating decision represented a full grant of 
the benefit sought, i.e. service connection.  As the veteran 
did not express disagreement with the "down-stream" issue 
of the effective date or the disability evaluation assigned 
to the RO's grant of service connection, that matter is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In correspondence received in June 2003, the veteran 
requested VA to provide him with an audit regarding a back-
pay award made in August 2002.  That matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran is not shown to have any current residuals of 
a claimed in-service gunshot wound injury.


CONCLUSION OF LAW

Residuals of a gunshot wound injury were not incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000(VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the issue on appeal.  
 
The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
In Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. 
Vet. App., Jan. 13, 2004), the Court cited to four 
requirements under 38 U.S.C.A. § 5103(b), 
38 C.F.R. § 3.159(b) and Quartuccio, supra:  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In this case, VA provided the veteran with the requisite 
notice prior to the August 2002 rating action on appeal.  
Specifically, in a letter dated January 2001 the RO informed 
the veteran of applicable regulations, specifying that to 
establish entitlement to service connection VA law required 
competent evidence demonstrating an in-service injury, a 
current disability, and a causal relationship between the 
two.  The veteran was asked to submit any such evidence not 
already on file, or to identify any such evidence so that the 
VA could request and obtain the records.  The role VA would 
play in obtaining identified records, versus the role the 
veteran must play in providing evidence in support of his 
claim was explained.  

Subsequent appeal documents, to include the August 2002 
rating decision and the January 2003 statement of the case, 
clearly advised the veteran that his claim was denied as he 
failed to identify a current disability or to even provide 
sufficient information to identify the anatomical location of 
his claimed gunshot wound so as to allow VA to provide him 
any further assistance.  

It is emphasized that while VA has a duty to assist, such 
duty, "...is not always a one-way street," and that, if the 
veteran wishes help, "he cannot passively wait for it in the 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  In this case the veteran has 
failed to identify any records of post-service treatment or 
even the nature or location of any existing disability 
residual to an in-service gunshot wound such as to trigger 
VA's duty to assist him in obtaining additional evidence or 
affording him an examination.

The Board here also notes the veteran's contention that his 
service medical records were destroyed.  Service medical 
records dated from 1949 to 1956 are, however, associated with 
the claims file.  The VA claims file documents that the 
veteran's original service medical records were received at 
VA in September 1952 and in October 1957 (following a second 
period of service) and were not, as asserted, destroyed in 
the National Personnel Records Center fire.  There is also no 
indication that the service records in the claims file are 
incomplete.  Finally, as noted the veteran has not identified 
the nature of the claimed injury or provided information as 
to possible in-service treatment so as to provide any basis 
for VA to conduct further search for service records that may 
support the veteran's claim.

Finally, the Board notes that in April 2003, VA notified the 
veteran that his appeal was being certified to the Board and 
advised him of the procedures by which to request a hearing 
or to submit additional evidence or argument.  He did not do 
so.

Based on the above the Board concludes that VA has undertaken 
all notification and development actions possible specific to 
the facts of this case.  Accordingly, the Board will proceed 
to adjudicate the merits of this claim.  



II.  Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active service of the military or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has claimed in-service incurrence of a gunshot 
wound.  He has not, however, provided any details as to the 
nature, location, or symptoms resulting from such claimed 
wound.  At most, his attorney has indicated that the veteran 
complains of "pain" resulting from a gunshot wounds.  

Service records themselves are absent note of any gunshot 
wound or residuals thereof, as are the reports of medical 
examinations and the veteran's own statements for many years 
after service.  

The Board recognizes that the veteran is shown to have served 
in combat, and, in fact, to have received the Purple Heart 
award.  Combat veterans are afforded special consideration 
and are given the benefit of the doubt in disability cases, 
i.e., in the case of any veteran who engaged in combat with 
the enemy in active service, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

The veteran and his attorney argue that the fact of the 
veteran's combat status are sufficient to establish his 
entitlement to service connection for residuals of a gunshot 
wound.  The Board emphasizes, however, that the presumption 
afforded under 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
Thus, even conceding, for the purpose of argument, that the 
veteran incurred a gunshot wound during his documented combat 
service, competent evidence of a current disability and a 
causal nexus to service are still required.  Kessel v. West, 
13 Vet. App. 9 (1999) (en banc).

In this case, no current disability residual to a gunshot 
wound is shown by any of the medical evidence of record.  The 
Board again emphasizes that the veteran was requested to 
provide information that would identify the nature or 
location of his claimed disability, but he has failed to do 
so.  The vague complaint of "pain" does not establish the 
existence of a disability warranting consideration for VA 
compensation purposes, see Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. on other grounds, Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), particularly 
when offered by a lay person lacking medical training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  None of the 
competent medical evidence associated with the claims file 
even suggests the existence of a disability residual to a 
gunshot wound and the veteran himself has not identified any 
relevant medical records that would substantiate his claim.  

In the absence of any competent evidence of a current 
disability residual to a claimed in-service gunshot wound, 
there is no basis to find entitlement to service connection 
in this case.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to service connection for residuals 
of a gunshot wound injury is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



